Citation Nr: 1628367	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-44 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for low back disability.  

2.  Entitlement to service connection, to include on a secondary basis, for left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from March 1973 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the New York, New York Department of Veterans Affairs Regional Office (RO).  This appeal was previously before the Board in May 2014, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided.  

Pursuant to the Board's May 2014 remand, the Veteran was afforded a VA examination in June 2014, with an addendum opinion obtained in July 2014.  However, upon review of the examination and addendum reports, the Board finds that the examination and opinions are inadequate.  In this regard, the Board notes that private treatment records, that the Board instructed be obtained prior to a VA examination, were not obtained and associated with the record until more than two months following the VA examination, and thus were not reviewed by the VA examiner.  Further, the VA examiner was asked to opine as to whether the Veteran's low back or left foot disabilities were caused by or permanently worsened beyond their normal progression by his service-connected right knee disability.  These opinions and supporting rationales for such were not provided.  

Therefore, the Board finds that a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed low back disability.  The examiner must review the claims file and must note that review in the report. Any indicated studies should be performed. The complete rationale for all opinions expressed should be provided. Following examination, the examiner should respond to the following:

a) Does the Veteran have any currently diagnosed low back disabilities?  If yes, please list all diagnosed low back disabilities.  

(b) For any low back disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disability was caused by or related to the Veteran's active service?

(c) For any low back disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that any low back disability was caused by the service-connected right knee disability?

(d) For any low back disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that any low back disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right knee disability?

The examiner should specifically consider the March 2009 and September 2010 notes in the Veteran's medical records from his VA provider that his low back disability could be related to his service-connected right knee disability, as well as a May 2009 VA medical note from a VA provider which indicates that there may be an etiological relationship between the Veteran's low back and right knee disability.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed left foot disability.  The examiner must review the claims file and must note that review in the report. Any indicated studies should be performed.  The complete rationale for all opinions expressed should be provided.  Following examination, the examiner should respond to the following:

a) Does the Veteran have any currently diagnosed left foot disabilities?  If yes, please list all diagnosed left disabilities.  

(b) For any left foot disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disability was caused by or related to the Veteran's active service? 

(c) For any left foot disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that any left foot disability was caused by the service-connected right knee disability?

(d) For any left foot disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that any left foot disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right knee disability?

3.  Thereafter, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



